UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7045


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRUCE SAMUELS, a/k/a Briscoe Samuels, a/k/a Bruce Bynum,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00066-HCM-5)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Samuels, Appellant Pro Se. Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bruce    Samuels    appeals       the   district       court’s    order

denying   his     18    U.S.C.    § 3582    (2006)     motion   for    reduction      of

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.    United States v. Samuels, No. 2:93-cr-00066-HCM-5 (E.D.

Va. May 9, 2008).          We dispense with oral argument because the

facts    and    legal    contentions       are   adequately     presented       in   the

materials      before    the     court   and     argument   would      not    aid    the

decisional process.

                                                                             DISMISSED




                                            2